                     Exhibit A




Case 5:20-cv-04003-CJW-MAR Document 93-1 Filed 04/13/21 Page 1 of 2
                    PLAINTIFFS’ PRIVILEGE LIST

Author            Date         Type/Nature of            Recipients       Subject Matter              Grounds for
                               Document                                                               Privilege

Amanda J. Bahena, 10/12/2018   Letter                    NuStar Farms,    Follow-up to I-9 Audit      Attorney-client
Esquire (“AJB”)                                          LLC Attn: Lori   conducted in October of     communications
                                                         Nunes            2018

Lori Nunes        10/02/2018   Email                     Amanda Bahena    Ryan Lizza’s Hit Piece on   Attorney-client
                                                                          Plaintiffs                  communications

AJB/              Undated      Multiple Sticky Notes     NuStar Farms     Each sticky note contains   Attorney-client
Lori Nunes                     affixed to Forms I-9      (Client)         legal advice and guidance   communications
(NuStar Farms)                 during audit in October                    regarding I-9s
                               2018




                    Case 5:20-cv-04003-CJW-MAR Document 93-1 Filed 04/13/21 Page 2 of 2
